FILED
                            NOT FOR PUBLICATION                             APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50574

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00383-ABC

 v.
                                                 MEMORANDUM*
CELEDONIO ARZATE-BARRERA,
a.k.a. Celedonio Arzate, a.k.a. Celedonio
Barrera Arzate, a.k.a. Celedonio Azate-
Barrera,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Celedonio Arzate-Barrera appeals from the district court’s judgment and

challenges the 50-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Arzate-Barrera contends that his sentence is substantively unreasonable in

light of his history and circumstances, namely, the significant trauma and tragedies

he and his family suffered. The district court did not abuse its discretion in

imposing the Arzate-Barrera’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The 50-month sentence, which represents a 20-month downward variance

from the bottom of the Guidelines range, is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587 F.3d 904,

908 (9th Cir. 2009) (“The weight to be given the various factors in a particular case

is for the discretion of the district court.”).

       AFFIRMED.




                                              2                                  13-50574